ORDER (Amending Name of Plaintiff)
MARK BUTTERFIELD, Chief Judge.
John Swimmer for Ho-Chunk Nation moved that the Court change the name of the plaintiff or charging party, to the Ho-Chunk Nation from David Snowball, Housing Occupancy specialist. This appears appropriate and the Court accepts the Motion as it better reflects the nature of the proceeding as a criminal matter. The Court also notes that the plaintiff appears to have dropped the second defendant in this case Cheryl Lynn Decorah-Snake and only mentions Janice Harrison. The Court respectfully requests that the plaintiff clarify its intent at the hearing to be held on October 21,1999.
A Hearing in this ease is to be held on October 21, 1999 at the Ho-Chunk Nation Court House at Black River Falls, WI. At that time the defendant will be read the charges against her and be advised of her rights to a jury trial and to representation at her own expense. After that she will be asked to render her plea of guilty or not guilty.